Name: Commission Regulation (EC) No 302/94 of 10 February 1994 amending Regulation (EEC) No 1195/93 increasing to 2 950 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/24 Official Journal of the European Communities 11 . 2. 94 COMMISSION REGULATION (EC) No 302/94 of 10 February 1994 amending Regulation (EEC) No 1195/93 increasing to 2 950 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as amended by Commission Regulation (EC) No 1 20/94 (4), Whereas Commission Regulation (EEC) No 1195/93 0, as last amended by Regulation (EC) No 3653/93 (6), opened a standing invitation to tender for the export of 2 650 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in communication of 19 January 1994, Germany informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 2 950 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1195/93 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1195/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 2 950 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 2 950 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1195/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993 , p . 76. (") OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 122, 18 . 5 . 1993, p. 14 . (6) OJ No L 333 , 31 . 12 . 1993, p. 45 . 11 . 2. 94 Official Journal of the European Communities No L 40/25 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 454 107 Niedersachsen/Bremen 375 534 Nordrhein-Westfalen 326 136 Hessen 43 618 Rheinland-Pfalz 54 342 Baden-Wurttemberg 4 508 Bayern 494 467 Berlin/Brandenburg 71 241 Mecklenburg-Vorpommern 436 039 Sachsen 170 682 Sachsen-Anhalt 297 323 ThÃ ¼ringen 219 557 Saarland 2 079'